D’ANNUNZIO, J.A.D.,
concurring.
I concur in the rejection of appellant’s facial attack on these regulations. I write separately because the Department has taken the position that a spill of a minimal amount of a hazardous substance triggers the obligation to “immediately notify the department,” N.J.S.A. 58:10-23.11e, regardless of the spill’s potential to cause injury or damage.
The Department, for example, takes the position that a homeowner who spills a small amount of gasoline on a lawn while filling a power mower must immediately notify the Department. Under the regulations, immediate means within 15 minutes. N.J.A.C. 7:1E-5.3(b). Non-compliance with the regulation subjects the homeowner to the Spill Act’s penalty provisions. N.J.S.A. 58:10-23.11u and 23.11ul.
I have substantial reservations regarding applicability of the Spill Act and, therefore, of the Department’s regulations, to the example given and to similar de minimus events. Consequently, our affirmance of the regulations in the context of a facial attack on them must not be interpreted as a blank check to the Department to exceed the legislature’s intent or to immunize the Department from attacks on its regulations in specific applications. See Roman v. Sharper, 53 N.J. 338, 341, 250 *482A.2d 745 (1969) (we should assume that Legislature intended a reasonable approach, and a statute should be construed to effect a reasonable approach); Schierstead v. Brigantine, 29 N.J. 220, 230-31, 148 A.2d 591 (1959) (statutes are to be read sensibly rather than literally; legislative intent is to be presumed as “consonant to reason and good discretion” and absurd consequences are to be avoided).